DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Per correspondence received on 11/08/2021, claims 12 and 14 were amended. No claims were canceled. No new claims were added. Therefore, claims 1-14 are pending for examination.
 
REASONS FOR ALLOWANCE

Claims   1-14 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose the method for testing a control unit of a system using a test system, comprising: 
a) providing predefined test instructions by a management server;
 b) converting the test instructions provided by the management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic by a monitoring system; 
c) dividing the operating instructions into partial instructions for setting a partial configuration on the control unit and classifying the operating partial instructions as temporal and/or logical partial instructions; and 
d) transmitting the partial instructions to a number of output units on the basis of the temporal and/or logical classification carried out in step c)..
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ITTLEJOHN JR/Examiner, Art Unit 2684       				/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684